                            Case 3:18-cv-03160-D Document 1-1 Filed 11/29/18              Page 1 of 5 PageID 9
                                                        Exhibit A to the Complaint
Location: Forney, TX                                                                                     IP Address: 76.236.253.64
Total Works Infringed: 83                                                                                ISP: AT&T Internet Services
 Work        Hash                                        Site                UTC             Published         CRO App. File    CRO Number
                                                                                                               Date
 1           259A2C3790345E1C8DE8609B1D36987D0AA87E7C    Blacked             10/15/2018      10/12/2018        10/28/2018       PA0002130455
                                                                             06:00:34
 2           025477E817FDAD26E20E85603DCEC00D1BD5DA68    Blacked             09/05/2018      09/02/2018        11/01/2018       17093751603
                                                                             04:20:50
 3           0616906E5B0D445A8FB469D45908C91D24F6CD2F    Blacked             09/28/2018      09/27/2018        11/01/2018       17093717993
                                                                             07:04:59
 4           07EC80C56B473DD0771AB7D4A3E905994A87A408    Blacked             07/25/2018      07/19/2018        09/05/2018       PA0002135006
                                                                             17:33:47
 5           0A1054ABD462CA423AA7B854829F3DF586D7EC43    Blacked             01/06/2018      01/05/2018        01/15/2018       PA0002099696
                                                                             09:59:03
 6           0F4CB5BFE31D785D0469C73F83F7CEB7AF0E1F9B    Blacked             11/14/2017      11/06/2017        11/27/2017       PA0002097974
                                                                             10:10:59
 7           1258ABB7C5E64E5C8473CFA497399ABCDC52FD45    Blacked             09/22/2018      09/22/2018        11/01/2018       17094105381
                                                                             18:50:15
 8           197ABAC97B3D210369FA6D08682C7312D58A5743    Blacked             02/03/2018      01/30/2018        03/01/2018       PA0002079186
                                                                             22:26:11
 9           1D8C99B00AD138010A90E2C90CAF50FD026C7A08    Blacked             10/18/2018      10/17/2018        10/28/2018       PA0002130456
                                                                             06:58:03
 10          1E30CD089A57F0DDC28EA43870B6C93F25DC8498    Blacked Raw         09/17/2018      09/14/2018        11/01/2018       17093717743
                                                                             19:55:26
 11          223D4DB0ECFA99B84C7510AF336D48C5494E3DF7    Blacked             08/10/2018      08/08/2018        09/01/2018       PA0002119598
                                                                             04:32:13
 12          270AE1C67D3FCA399D41F738803BD5F8C63C70D7    Blacked             02/05/2018      02/04/2018        03/01/2018       PA0002079189
                                                                             19:40:43
 13          284E4E396F1F787478E836FEEF797DE00E33D5E4    Blacked Raw         10/15/2018      10/14/2018        11/01/2018       17093717793
                                                                             05:49:17
 14          295ABE0B80E145DCCE5F7114F7C5B80F7D4398F0    Blacked             01/22/2018      01/20/2018        03/02/2018       PA0002104876
                                                                             16:41:58
 15          29F0F5ED49FAB6834A87FF289AA7A016D5BCA1F5    Blacked             05/03/2018      04/30/2018        05/24/2018       PA0002101364
                                                                             20:17:17
 16          2B1BABC882B4895DC5408D9D21BB65F93F3BEEC8    Blacked Raw         08/13/2018      08/10/2018        09/05/2018       PA0002135668
                                                                             06:28:57
                     Case 3:18-cv-03160-D Document 1-1 Filed 11/29/18    Page 2 of 5 PageID 10
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     2D05320B68989487C8AF50B1A95167FB350F94E6   Blacked       09/19/2018   09/17/2018   10/16/2018      PA0002127778
                                                                20:32:09
18     2D1FCBEA35DB18BEF743A054923C27AA58964B62   Blacked Raw   09/26/2018   09/24/2018   11/01/2018      17093752005
                                                                19:25:48
19     303AA83349BCEE7961EA7089C245D7431040E54A   Blacked Raw   09/05/2018   08/30/2018   10/16/2018      PA0002127777
                                                                04:20:50
20     3350AD6ED2ECD3F20CA9BFAB853A3CED164589B0   Blacked Raw   08/06/2018   08/05/2018   09/01/2018      PA0002119682
                                                                09:33:00
21     35F1FF1A35600AEA1A436340DA1944BD3C3A0D3A   Blacked Raw   07/28/2018   07/26/2018   09/01/2018      PA0002119594
                                                                23:41:53
22     3A537EE9DB3C9D1CC034969BB99F0D20491724A2   Blacked Raw   06/04/2018   06/01/2018   07/14/2018      PA0002128077
                                                                07:22:36
23     43AF666D13FBC2B12953D257F6CA4935FC3CD7B5   Blacked Raw   01/13/2018   01/07/2018   01/24/2018      PA0002101759
                                                                13:12:38
24     43E0D25E70530A6C6837D3E3EBC16B958F2E24AC   Blacked Raw   03/30/2018   03/28/2018   04/12/2018      PA0002091513
                                                                09:38:28
25     47BF158F64C12785E111714AF9A6D0C692778D77   Blacked       10/25/2017   10/02/2017   10/10/2017      PA0002086142
                                                                06:22:55
26     4D29EE018A8F7EFEB2F05420E4FF71A8A314762A   Blacked       08/17/2018   08/13/2018   09/05/2018      PA0002134995
                                                                09:42:42
27     4E67A54328F67B9C9E7C0434107298A010BF3552   Blacked Raw   01/29/2018   01/27/2018   03/02/2018      PA0002104873
                                                                11:13:50
28     50759CA5CFAA4ED7A53C06CF8F524D21691C6587   Blacked       10/24/2017   09/27/2017   10/10/2017      PA0002057451
                                                                13:20:50
29     54DB964FF0380049DF191198925EFE7D2B6DFF65   Blacked       06/11/2018   06/04/2018   07/09/2018      PA0002109329
                                                                05:54:13
30     5602E15C76A2CB2369322872F6C53500FB225372   Blacked Raw   03/27/2018   03/23/2018   04/17/2018      PA0002116746
                                                                06:01:04
31     5EBAA857DB4CB94E7B579561C0FBE666094E0A10   Blacked Raw   06/22/2018   06/16/2018   07/14/2018      PA0002128317
                                                                09:02:11
32     617590A4A03E0F5156896C6DD1F006775B6CA43C   Blacked Raw   01/06/2018   12/28/2017   01/24/2018      PA0002101763
                                                                10:35:47
33     61E0C06AD1351C9E55EB3AAE72F17548A0239AAD   Blacked       10/25/2017   07/24/2017   08/11/2017      PA0002046874
                                                                06:18:56
34     623D4B76B7DEFED0C91EDD5FE108D7E986691273   Blacked Raw   07/09/2018   07/06/2018   07/26/2018      PA0002112158
                                                                06:33:38
                     Case 3:18-cv-03160-D Document 1-1 Filed 11/29/18    Page 3 of 5 PageID 11
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
35     628B68825D76E58E7D4FD13905CECE3D6CAFF612   Blacked       08/21/2018   08/18/2018   09/05/2018      PA0002135664
                                                                04:32:39
36     6460534667C9B87F796BC4851C96677D2FC64AF9   Blacked       09/09/2018   08/28/2018   10/16/2018      PA0002127773
                                                                07:51:23
37     6471AC811C89A07BC2860B0F2CEB25A256A6B2F9   Blacked Raw   06/11/2018   06/06/2018   07/14/2018      PA0002128447
                                                                06:42:16
38     64B7A1F1B3732D5683AA4FFCC5B65BC46CBDE5F3   Blacked Raw   04/04/2018   04/02/2018   04/17/2018      PA0002116078
                                                                17:01:31
39     67D95FCED9B00C108A63588568A4B4CC34737EE5   Blacked       07/25/2018   07/09/2018   08/07/2018      PA0002131818
                                                                17:35:24
40     69BA9C8EC6B3C2D9FB6CD545B85991237BC901C2   Blacked Raw   09/13/2018   09/09/2018   10/16/2018      PA0002127792
                                                                13:18:22
41     6AA1835E3F2922052F1B1510C31034A15B6EA78B   Blacked       09/23/2017   09/02/2017   09/15/2017      PA0002052847
                                                                01:28:59
42     6AAA3C600904AABE2D4B6B0B13AC1400856AD856   Blacked Raw   04/19/2018   04/17/2018   05/23/2018      PA0002101308
                                                                03:38:58
43     6D598E084208971D030167A7F562199D6689459E   Blacked       06/03/2017   05/20/2017   06/22/2017      PA0002039289
                                                                20:17:15
44     6E6E5105F704B4579B256E34E9107A49055FBBA1   Blacked       07/09/2018   06/29/2018   07/26/2018      PA0002112160
                                                                19:04:14
45     71C9D56BF6D5E29A29345128A84F6E44B134DF55   Blacked       02/09/2018   02/09/2018   03/02/2018      PA0002104745
                                                                23:48:04
46     7EF205319A7C927C2B6C007BC8439C223B3EB8B6   Blacked Raw   11/26/2017   11/18/2017   01/02/2018      PA0002068867
                                                                12:27:54
47     8031B4A7A5CFCECBC796D4772440BFC5016C11AA   Blacked       06/26/2018   06/24/2018   07/26/2018      PA0002112154
                                                                04:41:10
48     88F141141A30BFF7CE73552E3E170D8D0E470CBF   Blacked Raw   10/05/2018   10/04/2018   10/16/2018      PA0002127787
                                                                17:17:09
49     8998787B89A716F529D2F72F094FB263205B0EC2   Blacked       02/15/2018   01/15/2018   01/24/2018      PA0002101768
                                                                22:00:22
50     8B8DEE500ECB007329A8BDFE4876DF06B5568238   Blacked       04/11/2018   04/10/2018   05/23/2018      PA0002101304
                                                                08:44:02
51     8BB074E225C6C871CDBD1831D394E9988502CEBD   Blacked Raw   10/11/2018   10/09/2018   11/01/2018      17093717943
                                                                12:52:40
52     9261FD7C93E71422D351407FD73C21D86E794B2C   Blacked Raw   07/02/2018   07/01/2018   07/26/2018      PA0002112161
                                                                05:26:32
                     Case 3:18-cv-03160-D Document 1-1 Filed 11/29/18    Page 4 of 5 PageID 12
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
53     94A81A56891381F734319A2788FD748F0BBCE7A9   Blacked       10/25/2017   10/12/2017   10/19/2017      PA0002058296
                                                                08:51:21
54     981535480433042862560A17C31FDF7BFC937CA2   Blacked       06/03/2017   05/25/2017   06/22/2017      PA0002039290
                                                                18:49:16
55     9BC36488997211E81A405FE28F040E4BB1A45B7A   Blacked       03/19/2018   03/16/2018   04/12/2018      PA0002091582
                                                                05:51:15
56     9E401C6583C7B9748B062B00479A97B14E769848   Blacked       10/25/2017   07/29/2017   08/11/2017      PA0002046872
                                                                06:21:46
57     9FF80B2839A26436102D5F29181B6B608EAAC14F   Blacked       07/25/2018   07/14/2018   08/07/2018      PA0002131895
                                                                17:30:06
58     A697DE308520A74A35929A48D834E6A10747F054   Blacked       10/08/2018   10/07/2018   10/16/2018      PA0002127790
                                                                04:11:13
59     A89525172FC31E96791A5091366B3B562DA0B84A   Blacked Raw   08/17/2018   08/15/2018   09/01/2018      PA0002119585
                                                                09:31:49
60     B1175F1372648DE81684C06975EBCC841609C237   Blacked       10/03/2018   10/02/2018   10/16/2018      PA0002127785
                                                                08:30:17
61     B2CC6C343394C4F50E5CFE3B97F6FD3CCA7A7DB7   Blacked       03/23/2018   03/21/2018   04/12/2018      PA0002091520
                                                                06:29:18
62     B3CD1356092D254566EC9C832C8E37E68DDAA7C1   Blacked Raw   12/21/2017   12/18/2017   01/23/2018      PA0002101753
                                                                02:37:55
63     B3DD39CBF629E35D694900CA7AED9FA99A7E051B   Blacked Raw   12/21/2017   12/08/2017   01/02/2018      PA0002097423
                                                                14:18:15
64     B5E2089BD88F5B29E059EAF5C2E621B3B5008919   Blacked       07/09/2018   07/04/2018   08/07/2018      PA0002131913
                                                                06:15:45
65     BC8ACAF0DC42FB3CEEDEB0DC51C20206FDBB20E4   Blacked Raw   07/25/2018   07/11/2018   08/07/2018      PA0002131894
                                                                17:31:00
66     C107588A00810F57F076C5926BF6D8624E4BCAD1   Blacked       09/09/2018   08/23/2018   11/01/2018      17093718181
                                                                07:52:11
67     C2295AE8704ED037E9E49C2B4B5FBA45316C02A8   Blacked Raw   10/03/2018   09/29/2018   11/01/2018      17093717843
                                                                08:49:48
68     C2CD33294A80E9042A3D6D2FC6C52861821EFA18   Blacked Raw   07/25/2018   07/16/2018   09/01/2018      PA0002119681
                                                                17:33:38
69     C688832FC38778E650889B646710CDEF06A10719   Blacked       10/24/2017   07/19/2017   08/11/2017      PA0002046876
                                                                21:35:33
70     D0BB360420E57FE725E43E8A0001D26CEABF17CC   Blacked Raw   01/24/2018   01/22/2018   02/20/2018      PA0002104185
                                                                14:51:04
                     Case 3:18-cv-03160-D Document 1-1 Filed 11/29/18    Page 5 of 5 PageID 13
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
71     D0EEAC4F4929D503CEFAF291FD54DB4E584FA615   Blacked       01/13/2018   01/10/2018   01/15/2018      PA0002070942
                                                                13:18:21
72     D288B6BAAD13F53FFB75BF787D3276F1CE049621   Blacked Raw   05/29/2018   05/27/2018   07/14/2018      PA0002130451
                                                                17:06:46
73     D2EB460A7C696C3A9D62EDCD797DDDD07094F2D5   Blacked Raw   11/26/2017   11/13/2017   11/30/2017      PA0002098039
                                                                11:21:47
74     D3067E5DE0A31A9EDA6D2B951D124E28EC062477   Blacked       03/30/2018   03/26/2018   04/12/2018      PA0002091525
                                                                09:27:40
75     DD90BFB7AF634F7D67B2A115F55585006659391C   Blacked       10/25/2017   09/17/2017   10/10/2017      PA0002086174
                                                                07:32:24
76     E46B81E1A71E3AC4E1FF3BC9B79FCF54E0D2AF00   Blacked       11/14/2017   11/01/2017   11/27/2017      PA0002098034
                                                                10:11:38
77     E4FA6F6310C5461AAE5D2DC4A45FA4D9AC45D9F6   Blacked       04/08/2018   04/05/2018   04/17/2018      PA0002116752
                                                                23:26:38
78     ECEC874C21239A30F35D90C14D825619A4E8486A   Blacked Raw   08/21/2018   08/20/2018   09/05/2018      PA0002135002
                                                                04:10:53
79     EE4D29BA667E69950AA31279F7FA846BF696BF9D   Blacked       08/06/2018   08/03/2018   09/01/2018      PA0002119596
                                                                09:40:22
80     F011B5C1E76C5CD712DADA5DF9CE66184EAA72B2   Blacked       10/25/2017   10/17/2017   11/27/2017      PA0002097981
                                                                06:44:47
81     F7479DF34AAC4301BFEEACE6A3872B78BEB7F9B5   Blacked       07/29/2018   07/29/2018   09/05/2018      PA0002135679
                                                                22:18:18
82     F8FEB2EE6C17B37610C5B2AE85F0266CB0C5C5BD   Blacked       10/25/2017   07/04/2017   07/07/2017      PA0002070819
                                                                06:44:40
83     FD622BCB0843A8B0A5C4FAAD98CA90F0DC55A559   Blacked       10/25/2017   09/22/2017   10/10/2017      PA0002057455
                                                                06:44:26
